Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 10/30/2020.  Claims 2, 4-14  are pending and are considered on the merits.

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 103 (a) rejections are withdrawn:
Claims 2a, 2b-5, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (EP0398703, published 1990, IDS 11/20/18 #B1) in view of Anderson et al. (US 2004/0152177).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (EP0398703, published 1990) and Anderson et al. (US 2004/0152177) as applied to claims 2a, 2b-5, 7-11 and 13 above, and further in view of Hardy Diagnostics (Instructions for use:Malt Extract Agar, 1996).
The following 35 U.S.C. 112 rejections are withdrawn:
Claims 2 (there were two claims numbered with “2”) and 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
.

Claim Interpretation
	Claims 2 and 4-14 contains the following wherein clauses that limits the result of the method:
where the calcium-chelating compound “reduces the rate of lateral enlargement of a colony”; and
 that this reduction in lateral enlargement “does not substantially delay the detection of the colony”;
The amount of compound “is sufficient to reduce an average colony diameter of the mold microorganism by at least 50%”.  
These clauses read as an intended results of the method steps.  
MPEP 2111.04 state:
a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"
Therefore these limitations are not afforded significant patentable weight and art reading on the method steps of the claim will also read on the intended results since the same steps should obviously yield the same results.  However if these results are an unexpected improvement, then this should be pointed out by the Applicant and the 2 (Specification, [0043]). 

New Claims Necessitated by Amendment
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of These claims depend from cancelled claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (EP0398703, published 1990, IDS 11/20/18 #B1) in view of Goldenbaum et al. (EP430151, published 1991).
Fig. 2 of Nelson et al. teach the following device:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


A predetermined volume of water or aqueous test sample is pipetted into the hole #26 and onto the dry medium #22 and #22’ to inoculate the device’;
The dry medium is reconstituted (i.e. rehydrated);
The transparent cover #18 is placed over the sample and the device is incubated at a suitable temperature for a suitable time to grow microbial colonies; and
Colonies grown can be counted (e.g. detected macroscopically) through the transparent coverslip.
Nelson et al. teach that the aqueous samples can include either water or milk (pg. 2, lines 15-16).  It would also be obvious that the counting through the transparent coverslip could be performed either by the naked eye or by an image (e.g. photo) taken of the sample which can be enlarged to enhance viewing of the device. One of ordinary skill would recognize that enlarging an image of the device would assist in counting the colonies since it would reduce eyestrain. 
	Nelson et al. teach that the dried medium contains the nutrients for culturing the microorganisms (pg. 3 lines 15-20 and pg. 5, line 5) and dyes (e.g. indicator reagent) to help visualize the cultures (pg. 5, lines 30-35).  However they do not teach a calcium chelating compound.  However this would be obvious in view of Goldenbaum et al. who also teaches a selective fungal media (e.g. mold media) that is defined and comprises ferric ammonium citrate (e.g. a citrate salt) (pg. 5, lines 5-10). Therefore it would be obvious to either include ferric ammonium citrate into the media of Nelson et al. since it is taught as suitable for a selective mold media  (MPEP 2141.06 I and II).  
.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (EP0398703, published 1990) and Goldenbaum et al. (EP430151, published 1991) as applied to claims 2, 4-6, 8-12 and 14 above, and further in view of Hardy Diagnostics (Instructions for use:Malt Extract Agar, 1996).
	Nelson et al. teach they culture their device for sufficient time and temperature to grow identifiably colonies (Nelson, pg. 7, lines 35-40).  While Nelson et al. teach that they culture their device for 5 days at 25°C (Nelson, Example 2), they do not teach culturing between 40-96 hours as limited in claim 6.  However it would be obvious in view of Hardy et al. who teach that may yeasts growth between 24 and 48 hours at that temperature (Hardy Pg. 4, Table).  Therefore it would be obvious to cultivate the device of Nelson et al. from 24-48 hours, since Hardy et al. teach that is a sufficient time to cultivate yeast.  One of ordinary skill would recognize this as simply applying a known technique (e.g. time) to cultivate yeast to the method of Nelson (MPEP 2141 III C). 
	Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Subject Matter Free of the Art
It appears that including EDTA into the dry culture media is not obvious.  Numerous references teach EDTA is both an antibacterial and antifungal compound.  Al-Bakri et al. teach that that EDTA is an effective at killing multiple bacteria and fungi (see Abstract, Tables 1, 3 and 4).  Also Finnegan et al. expressly teach EDTA has both antimicrobial and antibiofilm abilities (pg. 420 Take-home Messages). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699